Citation Nr: 0707957	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-23 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral leg 
disability, to include Osgood-Schlatter's disease.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a back disability and a bilateral leg 
disability.  


FINDINGS OF FACT

1.  The veteran's back disability first manifested after his 
separation from service and is unrelated to his service or to 
any incident therein.

2.  The veteran's in-service bilateral leg injuries were 
acute and transitory and healed without residual disability.  
He does not have any currently diagnosed leg disabilities. 


CONCLUSIONS OF LAW

1. The veteran's current back disability was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).

2. The veteran's claimed current bilateral leg disability was 
not incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims, and 
the appeal will be denied.

The Board will address each of his claims for service 
connection in turn.  

A.	Back

The veteran's service medical records show that in December 
1997 he complained of back pain that had lasted for a week.  
He claimed that he had to roll out of bed due to the pain and 
experienced pain when bending and running.  The veteran was 
diagnosed with mechanical low back pain.  In March 1999, the 
veteran complained of upper and lower back pain that had 
lasted for three months.  He claimed that there was numbness 
in his upper back and the pain felt the worst when he got up 
in the morning.  He also stated that the pain radiated to his 
upper back and shoulders if he was standing for more than an 
hour.  The veteran was diagnosed with lumbar strain.  A 
separation examination dated September 2000 shows that the 
veteran denied recurrent back pain and there was no diagnosis 
of any chronic back conditions.  There is evidence that the 
veteran's back was found to be normal on examination at 
separation, and he only had two recorded complaints of back 
pain during a four-year period of service, neither of which 
diagnosed any chronic condition.  Therefore, the Board finds 
that the weight of the evidence demonstrates that chronicity 
in service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current back disability.  38 C.F.R. § 3.303(b).  A January 
2001 VA medical report showed the veteran complaining of low 
back pain radiating to his left leg with occasional numbness.  
No diagnosis was made.  In an October 2003 medical report, 
the veteran reported that his back had been hurting 
periodically since discharge from service but that he had 
experienced a severe, sharp pain during the past week that 
occasionally shot down his leg.  The physician diagnosed 
lumbar strain and muscle spasm.  The veteran complained of 
sharp back pain radiating down both legs accompanied by a 
numbness and tingling in a February 2004 medical report.  The 
physician found that the veteran was able to bend his back 45 
degrees and had paraspinal tenderness across the lumbar area.  
He diagnosed the veteran with lumbago with muscle spasm.  

The veteran has submitted lay statements from friends and 
family in support of his claim.  Statements dated February 
2004, March 2004, and September 2004 asserted that the 
veteran had no physical problems before joining the Army.  
They further stated that the veteran told them that he was 
injured during Air Assault School and began experiencing back 
pain afterwards.  The veteran also told them that he had 
trouble getting out of bed due to his back pain.  

At a June 2004 VA examination, the veteran complained of 
sharp pain in his lower back and stiffness in the morning 
that lasted up to one and a half hours.  He stated that his 
back hurt all the way around in the back and in the front and 
that there was numbness in his legs.  The veteran claimed to 
have no fever or bladder or bowel discomfort associated with 
his back pain.  He also claimed to have been using a cane for 
the previous three to four months to help him walk.  The 
examiner found that the spine was nontender to percussion, 
and there were no muscle spasms in the lower back.  
Furthermore, the veteran's reflexes, gait, and lumbar spine 
x-ray were normal.  The examiner diagnosed the veteran with 
mild lumbar strain and opined that it was not at least as 
likely as not related to military service.  

In a September 2004 private medical report, the veteran 
complained of low back pain and received an MRI.  The 
physician found that the vertebral body heights, disc space 
heights, and perineural fat were well maintained at all 
levels.  He concluded from the MRI that there was no focal 
disc disease, but there was some moderately severe facet 
arthrosis on the left at L4-L5.  The veteran submitted a 
statement from the private physician dated October 2004.  The 
physician stated that the veteran was seen for his ongoing 
complaints of low back pain with radiation to his lower 
extremities.  A physical examination revealed that the 
veteran had mild scoliosis of his thoracolumbar spine, and 
the physician also suspected that there was degenerative disc 
disease involving the lumbosacral spine.  Further evaluation 
revealed that the veteran had developed a radiculopathy 
confirmed by nerve conduction testing.  The physician opined 
that it was as likely as not that the veteran's current low 
back pain with radiculopathy resulted from in-service 
injuries.  

The veteran complained that his back pain was aggravated in a 
January 2005 VA medical report.  The physician found that the 
lumbar paraspinal was tender to palpation and that there was 
pain with flexion, extension, and lateral bend.  The veteran 
was treated for lumbar strain and muscle spasm.  In an April 
2005 medical report the veteran was experiencing increased 
pain in the lumbosacral area with movement, but there was no 
radiation or numbness.  He received a CT scan of his lumbar 
spine, and it showed degenerative changes involving the 
lumbar spine manifested by facet joint hypertrophy and some 
thickening of the ligamentum flavum.  There was no evidence 
of herniated nucleus pulposus, spinal stenosis, or nerve root 
amputation.  

The veteran testified at a July 2005 hearing before a 
Decision Review Officer.  He stated that he injured his back 
within one week of being in service during Air Assault School 
while rappelling from a tower and rolling onto a rock during 
combat rolls.  He testified that he was treated the next day 
with Motrin but was neither given an x-ray nor put on bed 
rest.  He further testified that he complained of back pain 
about six or seven times thereafter and was given Motrin each 
time.  In an August 2005 VA medical report, the veteran 
complained of back pain that had been intermittent for four 
years.  The physician found back paraspinal tenderness and 
treated him for his chronic back pain.  A month later in a 
September 2005 medical report, the veteran complained of a 
sharp low back pain that radiated to both legs and was 
diagnosed with lumbago and lumbar radiculopathy.  In a 
January 2006 VA medical report, the veteran stated that he 
experienced a constant, nagging pain in his back.  The 
examination showed severe muscle spasm in the paralumbars 
bilaterally, limitation of motion, and no radicular signs.  

At a March 2006 VA examination, the examiner reviewed the 
veteran's entire case file and found no reports of nerve 
conduction velocity testing or EMG testing and no treatment 
for peripheral neuropathy.  The veteran reported back pain 
that radiated into both of his legs and complained of 
tingling all over both legs that went "straight up and 
down."  The veteran had normal reflexes and motor function 
in both legs.  The examiner found no diagnosis of peripheral 
neuropathy.  Furthermore, the veteran complained of constant 
pain in the center of his low back that flared up every two 
to three days.  He reported no additional limitations with 
flare up and no associated symptoms with his back pain.  The 
examiner found a mild muscle spasm in the veteran's left 
lower back.  The veteran complained of pain throughout the 
entire examination, grimaced, and deliberately maintained a 
very stiff posture.  When the examiner asked him to forward 
flex his back, the movement was so slight that the examiner 
couldn't perceive any movement.  The veteran refused to make 
any perceptible movements because of his complaints of pain.  
Accordingly, the examiner was unable to assess the veteran's 
range of motion or additional limitations with repetitive 
motion.  An x-ray of the lumbar spine was found to be normal, 
and an MRI of the lumbar spine showed mild to moderate 
stenosis.  The examiner diagnosed mild lumbar disc disease 
with mild spinal stenosis and chronic lumbar strain.  The 
examiner opined that mild lumbar disc disease with spinal 
stenosis would not prevent range of spinal motion and that 
the veteran's reported pain was out of proportion to the MRI 
findings.  The examiner further stated that it was not 
logical that the veteran worked full-time but could not move 
his back and noted that he had not returned for follow-up or 
any treatment since his January 2006 medical appointment.  
The VA examiner also found that the veteran reported 
different symptoms when he had back pain during service and 
did not complain of the pain radiating into his legs during 
service.  The examiner concluded that it was at least as 
likely as not that the veteran's current lumbar disc disease 
developed after military service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
private physician's October 2004 medical opinion.  Although 
supportive of the veteran's claim, the October 2004 private 
physician's assessment is only based upon a review of the 
veteran's current medical records and listening to the 
veteran's description of his in-service injuries.  The 
filtering of the veteran's account of his military service 
through his physician does not transform the veteran's 
account into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

In the June 2004 VA opinion, even though a thorough spine 
examination was performed, the examiner did not review any 
other medical records.  See Gabrielson, 7 Vet. App. at 40 
(1994).  However, that same examiner again examined the 
veteran in March 2006.  The Board assigns greater weight to 
the combine June 2004 and March 2006 VA examinations and 
opinions conducted by the same examiner.  In placing great 
weight on the March 2006 opinion, the Board notes that the 
veteran's entire file was reviewed and a comprehensive spine 
and peripheral nerves examination was performed.  Moreover, 
the opinion acknowledged the veteran's in-service treatment 
but provided a rationale as to why the veteran's back 
condition as likely as not developed after service.  The 
examiner also did not overturn the June 2004 opinion that the 
veteran's disorder was not at least as likely as not related 
to his service.  The Board accordingly finds the June 2004 
and March 2006 medical opinions, taken together as they were 
conducted by the same examiner, to be the most probative as 
to whether a back disability was incurred in the veteran's 
service, because that examiner at the March 2006 examination 
based the opinion on a thorough review of the veteran's file 
and records in addition to a detailed medical examination.  
   
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds no probative evidence 
of a direct medical nexus between military service and the 
veteran's current back disability.  Thus, service connection 
for a back disability is not warranted.  In addition, 
arthritis (or any other spine disability) was not diagnosed 
within one year of separation, so presumptive service 
connection for mild lumbar disc disease with spinal stenosis 
and chronic lumbar strain is not warranted.   

The veteran and his friends and family contend that his 
current back disorder is related to his active service.  
However, as laypersons, they are not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran and his family and 
friends are competent to give evidence about what they 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the veteran's first post-service 
treatment record was in January 2001, and the next treatment 
record was not until October 2003.  The veteran went from 
January 2001 to October 2003 without treatment for his spine, 
which is a time lag of almost three years.  In view of the 
lengthy period without treatment for his back disorder, there 
is no evidence of a continuity of treatment, and this weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Additionally, the lack of evidence 
demonstrating a continuity of treatment or symptoms weighs 
heavily against a finding that the veteran's back disability 
first manifested in service.    

Based on a probative medical examination and the lack of 
evidence of continuity of treatment, the Board finds that the 
preponderance of the medical evidence weighs against a 
finding that the veteran's back disability developed in 
service.  Therefore, the Board concludes that the back 
disability was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
       
B.	Bilateral Leg

The veteran contends that he is entitled to service 
connection for a bilateral leg disability that was incurred 
in service.  Alternatively, he asserts that any pre-existing 
disability, such as Osgood-Schlatter's disease, was 
aggravated by his period of service.  

A February 1995 induction examination report shows that the 
veteran's lower extremities were found to be normal.  He was 
found to be qualified for induction.  Because the veteran's 
entrance examination in this case did not report any 
abnormality of the lower extremities, and no other material 
evidence indicates that the veteran had a pre-existing knee 
condition, the veteran is entitled to a presumption of 
soundness under 38 U.S.C.A. §§ 1111, 1137 (West 2002).

However, the Board must consider whether the presumption of 
soundness in this case is rebutted by clear and unmistakable 
evidence.  The Board finds that the presumption of soundness 
has not been rebutted.  There is no pre-service diagnosis or 
other evidence that definitively shows the veteran had 
Osgood-Schlatter's disease prior to entering service.  

Having established that the veteran is entitled to a 
presumption of soundness, the next step of the inquiry is to 
determine whether the veteran developed a chronic knee 
condition during active service.  The veteran's service 
medical records show that in April 1997 he complained of pain 
in both shins that occurred when he was running.  An x-ray 
showed stress reaction of the left tibia, and the veteran was 
diagnosed with right infrapatellar tendonitis and left shin 
splint.  In May 1997, the veteran was seen for complaints of 
left shin pain that had lasted for the previous two weeks 
with tenderness to palpation at the midshaft.  The radiologic 
examination showed a focal area of benign periosteal reaction 
adjacent to the posterior cortex of the mid left tibial 
diaphysis.  There was also soft tissue swelling that 
suggested the possibility of Osgood-Schlatter's disease.  The 
diagnosis was rule out stress fracture of the left tibia.  In 
July 1997, the veteran complained of pain in his right lower 
calf and ankle that had been occurring for three to four 
months and prevented him from running.  He was diagnosed with 
a stress fracture of the right distal tibia and was seen for 
reevaluation of pain of the right tibia in September 1997.  
The veteran's pain was better and there was only slight 
tenderness to palpation, and he was diagnosed with a healing 
stress fracture.  A separation examination dated September 
2000 shows that the veteran denied any bone or joint 
deformities, nerve injuries, and knee or foot problems.  
There was also no diagnosis of any chronic bilateral leg 
conditions.

A review of the veteran's service medical records thus shows 
that he was treated for stress fracture of the left and right 
tibia on a few occasions in his approximately four years of 
active service.  The evidence shows that these injuries 
healed without residual complication prior to his separation 
and the inservice medical evidence does not show a diagnosis 
of any chronic condition.  Thus, the Board finds that his 
bilateral leg problems in service were acute and transitory.  
The Board further finds that the weight of the evidence 
demonstrates that during the veteran's service there was no 
combination of manifestations sufficient to identify a 
bilateral leg condition so as to establish chronicity of such 
claimed disorder during service.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current leg disability.  38 C.F.R. § 3.303(b).  While the 
veteran has complained of back pain which radiated to his 
legs, at no time after separation from service has the 
veteran sought treatment specifically for any leg disability.  
However, the veteran has undergone two VA examinations in 
conjunction with his claim for service connection, the first 
in June 2004, and the second in March 2006, both of which did 
not diagnose any current disability of the lower extremities.  
In the June 2004 VA examination, the veteran complained that 
his right leg hurt all the time but was unable to 
differentiate the pain in his right leg from the pain in his 
left leg.  He claimed that during service he was told he had 
a "knot" on the bone in his right leg that showed up in an 
x-ray but that his right leg had never been fractured or in a 
cast.  The examiner could not identify or palpate any bone 
deformity in the veteran's right lower leg.  An x-ray of the 
right lower leg showed "possible Osgood-Schlatter's 
disease," but the bone examination of the right lower leg 
was normal and no bone problems of the right lower leg were 
identified.  The veteran further complained of shooting pain 
in both of his legs that he was unable to differentiate from 
the back pain he claimed to have.  The examiner found the 
joints in both of the veteran's legs to be normal with no 
edema.  The veteran also had normal range of motion in the 
knees and ankles and slow but normal joint movements.  The x-
rays of both knees and ankles were normal, and possible old 
Osgood-Schlatter's disease was seen on the right.  The 
examiner stated that the veteran's Osgood-Schlatter's disease 
was a pre-existing condition and was unrelated to service.  
The veteran's joint examination was found to be normal.  

The veteran has submitted lay statements from friends and 
family in support of his claim.  Statements dated February 
2004, March 2004, and September 2004 asserted that the 
veteran had no physical problems before joining the Army.  
They further stated that the veteran told them that he was 
injured during Air Assault School and began experiencing pain 
in his legs afterwards.  The veteran had informed them he 
began to limp after basic training, there was swelling in his 
knees, and he had trouble keeping his balance.  The veteran 
also told them that when he was deployed to Egypt for a few 
months, he was unable to get out of bed one morning and had 
to be taken to the hospital where he received an x-ray 
showing a lump or knot on the bone in his leg.  The veteran's 
friends and family observed that he had been using a cane to 
help him walk and that the pain in his legs had recently 
caused the veteran to leave work early.  

The veteran testified at a July 2005 hearing before a 
Decision Review Officer that he hurt his leg within a couple 
months of service from marching and running with a backpack 
which weighed 80 pounds.  He claimed that he went to the 
dispensary seven to eight times during active duty to 
complain of the pain in his legs and was treated with Motrin.  
The veteran further testified that he continued to complain 
of leg pain while deployed in Egypt and received an x-ray 
showing a crack in the leg bone and a knot on the side of the 
leg bone.  He also stated that he was not currently receiving 
treatment for his legs.

At a March 2006 VA examination, the examiner reviewed the 
veteran's entire case file and found no reports of nerve 
conduction velocity testing or EMG testing and no treatment 
for peripheral neuropathy.  The veteran reported tingling all 
over both legs that went "straight up and down."  The 
examiner found that the tingling did not follow a known 
spinal nerve distribution.  The veteran had normal reflexes 
and motor function in both legs.  The examiner found no 
diagnosis of peripheral neuropathy. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds no evidence of a 
direct medical nexus between military service and the 
veteran's current evidence of possible old Osgood-Schlatter's 
disease.  The veteran's leg injuries that he did incur in 
service were acute and transitory and resolved without 
residual complication prior to his separation.  Thus, service 
connection for a leg disability, to include old Osgood-
Schlatter's disease, is not warranted.  In addition, Osgood-
Schlatter's disease is not a condition subject to presumptive 
service connection, so presumptive service connection for 
Osgood-Schlatter's disease is not warranted.   

The veteran and his friends and family contend that his 
current bilateral leg disorder is related to his active 
service.  However, as laypersons, they are not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran and his 
family and friends are competent to give evidence about what 
they experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

The Board finds that the medical evidence does not show any 
current bilateral leg disability that was caused by any 
incident of service.  Therefore, the Board concludes that a 
bilateral leg disability was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of- the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and March 
2006; a rating decision in July 2004; a statement of the case 
in April 2005; and a supplemental statement of the case in 
March 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a back disability is denied.

Service connection for a bilateral leg disability, to include 
Osgood-Schlatter's disease, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


